Title: From Thomas Jefferson to James Sullivan, 31 July 1791
From: Jefferson, Thomas
To: Sullivan, James



Philadelphia July 31. 1791.

Th: Jefferson presents his compliments to Mr. Sullivan and thanks him for the perusal of the pamphlet he was so kind as to send him. He sees with great pleasure every testimony to the principles of pure republicanism; and every effort to preserve untouched that partition of the sovereignty which our excellent constitution has made, between the general and particular governments. He is firmly persuaded that it is by giving due tone to the latter, that the former will be preserved in vigour also, the constitution having foreseen it’s incompetency to all the objects of government and therefore confined it to those specially described. When it shall become incompetent to these also, instead of flying to monarchy for that semblance of tranquillity which it is the nature of slavery to hold forth, the true remedy would be a subdivision as Mr. Sullivan observes. But it is hoped that by a due poise and partition of powers between the general and particular governments we have found the secret of extending the benign blessings of republicanism over still greater tracts of country than we possess, and that a subdivision may be avoided for ages, if not for ever.
